Citation Nr: 0529361	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  05-01 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for graying hair due to 
undiagnosed illness.  

2.  Entitlement to service connection for multiple joint pain 
due to undiagnosed illness.  

3.  Entitlement to service connection for a sleep disorder 
with nightmares.

4.  Entitlement to a compensable rating for residuals of 
circumcision.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1990 to August 1991.  These matters come before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2003 decision by the Chicago Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for residuals of circumcision, rated noncompensable; denied 
service connection for graying hair, weight loss, and 
multiple joint pain, each due to undiagnosed illness; and 
denied service connection for difficulty sleeping with 
nightmares.  Also on appeal is a December 2003 rating 
decision which denied service connection for a low back 
disorder, and denied entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or on housebound status.  In his substantive appeal (VA Form 
9), the veteran expressly limited his appeal to the issues of 
entitlement to service connection for graying hair and 
multiple joint pain due to undiagnosed illness, service 
connection for a sleep disorder with nightmares, and 
entitlement to a compensable rating for residuals of 
circumcision.  Accordingly, these are the only issues before 
the Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

In July 2005, the veteran testified before the undersigned at 
a hearing at the RO (Travel Board hearing).  Unfortunately, 
the tape of the hearing was either inaudible or destroyed, 
and thus a transcription could not be made.  In an August 
2005 letter from the Board, the veteran was notified that a 
transcription of July 2005 hearing could not be made, and he 
was offered the opportunity to appear for another hearing.  
In correspondence received by the Board in September 2005, 
the veteran responded that he wished to attend another Travel 
Board hearing.  Due process considerations mandate that the 
hearing be rescheduled.  38 C.F.R. § 20.717.  

Since Travel Board hearings are scheduled by the RO, see 38 
C.F.R. § 20.704(a), this case is REMANDED to the RO for the 
following:

The RO should arrange for the veteran to 
be scheduled for a hearing before a 
Veterans Law Judge at the RO (or, in the 
alternative, if he so desires, a video 
conference hearing before a Veterans Law 
Judge), and provide him and his 
representative with written notification 
as to the date, time, and location of 
said hearing.

The claim should then be processed in accordance with 
standard appellate procedures.  The veteran has the right to 
submit additional evidence/argument on the matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  These claims must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




